Exhibit 10.1 SERIES D PREFERRED STOCK PURCHASE AGREEMENT THIS SERIES D PREFERRED STOCK PURCHASE AGREEMENT is made as of the 30th day of December 2008 by and among International Stem Cell Corporation, a Delaware corporation (the "Company"), the investors listed on Exhibit A attached to this Agreement (each a "Purchaser" and together the "Purchasers"). The parties hereby agree as follows: 1.Purchase and Sale of Preferred Stock. 1.1 Sale and Issuance of Series D Preferred Stock. 1.1.1 The Company shall adopt and file with the Secretary of State of the State of Delaware on or before the Initial Closing (as defined below) the Certificate of Designation in the form of Exhibit B attached to this Agreement (the "Certificate"). 1.1.2 Subject to the terms and conditions of this Agreement, each Purchaser agrees to purchase at the Closing (as defined below) and the Company agrees to sell and issue to each Purchaser at the Closing that number of shares of Series D Preferred Stock, $.001 par value per share (the "Series D Preferred Stock"), set forth opposite each Purchaser's name on Exhibit A, at a purchase price of $100,000 per share. The shares of Series D Preferred Stock issued to the Purchasers pursuant to this Agreement (including any shares issued at the Initial Closing and any Additional Shares, as defined below) shall be referred to in this Agreement as the "Shares." 1.2 Closing; Delivery. 1.2.1 The initial purchase and sale of the Shares shall take place remotely via the exchange of documents and signatures, at 10:00 a.m., on December 30, 2008, or at such other time and place as the Company and the Purchasers mutually agree upon, orally or in writing (which time and place are designated as the "Initial Closing"). In the event there is more than one closing, the term "Closing" shall apply to each such closing unless otherwise specified. 1.2.2 At each Closing, the Company shall deliver to each Purchaser a certificate representing the Shares being purchased by such Purchaser at such Closing against payment of the purchase price therefor by wire transfer to a bank account designated by the Company. 1 1.3 Sale of Additional Shares of Preferred Stock. 1.3.1 After the Initial Closing, the Company shall sell, on the same terms and conditions as those contained in this Agreement, up to forty (40) additional shares (subject to appropriate adjustment in the event of any stock dividend, stock split, combination or similar recapitalization affecting such shares) of Series D Preferred Stock (the "Additional Shares"), to one or more purchasers (the "Additional Purchasers") as follows: Tranche Price No. of Shares Closing Date Second $1,000,000 10 February 5, 2009 Third $1,000,000 10 March 20,2009 Fourth $1,000,000 10 June 30, 2009 Fifth $1,000,000 10 September 20, The purchase of the Second tranche shall be subject to the fulfillment of the closing conditions set forth in section 4 hereof, and shall be further subject to Purchaser's determination that no Material Adverse Effect has occurred with respect to the Company. The Third, Fourth and Fifth tranches may be purchased at the Purchasers' sole option and in their sole discretion. The Purchasers shall give the Company thirty (30) days' prior written notice from the Closing Date of their intention to purchase each optional tranche. To extent the Purchasers fail to exercise their option to purchase the Additional Shares at any of the optional tranches, all rights Purchasers may have to purchase Additional Shares at future optional tranches shall then expire. 1.4 Use of Proceeds. $500,000.00 of the proceeds from the Initial Closing shan be used to effect a partial payoff the OlD Senior Secured Convertible Note dated May 14, 2008 currently held by Gemini Master Fund Ltd. (the "Gemini Note"). The remainder of the Gemini Note shall be paid in full using the proceeds from the second tranche. Thereafter, the Company shall use the net proceeds from the sale of the Shares and the Additional Shares for working capital purposes and will not use the proceeds for (a) the satisfaction of any portion of the Company's debt (other than payment of trade payables in the ordinary course of the Company's business and prior practices), (b) the redemption of any common stock or common stock equivalents, (c) the settlement of any outstanding litigation, or (d) making any investments in securities or otherwise purchasing any equity or debt securities, including without limitation purchasing any corporate, governmental, 2 municipal or auction-rate bonds or other debts instruments (whether at auction, in the open market or otherwise), any commercial or chattel paper, or any certificates of deposit, or investing in any money market or mutual funds, except short term securities issued by or guaranteed by the United States government or an agency thereof or money market funds comprised of such securities. 1.5 Defined Terms Used in this Agreement. In addition to the terms defined above, the following terms used in this Agreement shall be construed to have the meanings set forth or referenced below. "Affiliate" means, with respect to any specified Person, any other Person who, directly or indirectly, controls, is controlled by, or is under common control with such Person, including, without limitation, any general partner, managing member, officer or director of such Person or any venture capital fund now or hereafter existing that is controlled by one or more general partners or managing members of, or shares the same management company with, such Person. "Code" means the Internal Revenue Code of 1986, as amended. "Common Stock Equivalents" means any securities of the Company or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock. "Company Intellectual Property" means all patents, patent applications, trademarks, trademark applications, service marks, tradenames, copyrights, trade secrets, licenses, domain names, mask works, information and proprietary rights and processes as are necessary to the conduct of the Company's business as now conducted and as presently proposed to be conducted. "Employment Agreements" means the employment agreement between the Company and Rouslan Semechkin, and the employment agreement between the Company and Andrei Semechkin, in the forms attached as Exhibit C and Exhibit D, respectively, to this Agreement. "Investors' Rights Agreement" means the agreement among the Company and the Purchasers [and certain other stockholders of the Company] dated as of the date of the Initial Closing, in the form of Exhibit E attached to this Agreement. "Key Employee" means any executive-level employee (including division director and vice president-level positions) as well as any employee or consultant who either alone or in concert with others develops, invents, programs or designs any Company Intellectual Property. "Knowledge," including the phrase "to the Company's knowledge," shall mean the actual knowledge after reasonable investigation of the following officers: Jeffrey Janus, Kenneth C.
